DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/31/2019.  Claims 1-38 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 7/8/2020, 8/7/2020, and 1/8/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,470,118. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below rationales.
Instant Application Claim 1 Claims
‘118 Patent Claim 1 Claims
A method of wireless communication operable at a user equipment (UE), the method comprising:
A method of wireless communication operable at a user equipment (UE), the method comprising:
transmitting a connection request message to a radio access network (RAN) node, the connection request message configured to request a connection with a serving node, the connection request message comprising information configured to indicate a service profile of the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE; and
transmitting a connection request message configured to request a connection with a radio access network (RAN) node, the connection request message comprising information configured to indicate a service profile of the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE; and
receiving a connection accept message comprising information configured to identify a selected serving node, selected at least in part based on the service profile of the UE.
receiving a connection accept message comprising information configured to identify a serving node selected at least in part based on the service profile of the UE.




Rationales:
	From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘118 patent.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same, or different variation.  It is deemed obvious to those skilled in the art of claim drafting to draft claims using different wordings in a subsequent application from reading claims in a prior application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claims 2-6, the claims are deemed obvious over the dependent claims 3-6 and 2, respectively of the ‘118 patent for the same rationales applied to base claim as discussed above.

Instant Application Claim 7 Claims
‘118 Patent Claim 7 Claims
A method of wireless communication operable at a radio access network (RAN) node, the method comprising:
A method of wireless communication operable at a radio access network (RAN) node, the method comprising:
receiving a connection request message from a user equipment (UE), the connection request message configured to request a connection with a serving node, the connection request message comprising information configured to indicate a service profile of the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE;
the connection request message comprising information configured to indicate a service profile of the UE, the service profile being configured to 
a selected serving node for the UE at least in part based on the service profile of the UE; and forwarding the connection request message to the selected serving node.
selecting a serving node for the UE at least in part based on the service profile of the UE; and forwarding the connection request message to the serving node.


  Rationales:
	From the above claim comparison, one can see that claim 7 of the instant application claims variously and essentially the same limitations as those in claim 7 of the ‘118 patent.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same, or different variation.  It is deemed obvious to those skilled in the art of claim drafting to draft claims using different wordings in a subsequent application from reading claims in a prior application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claims 8-14, the claims are deemed obvious over the dependent claims 9-14 and 8, respectively of the ‘118 patent for the same rationales applied to base claim as discussed above.
Instant Application Claim 15 Claims
‘118 Patent Claim 15 Claims
A method of wireless communication operable at a serving node, the method comprising:
A method of wireless communication operable at a serving node, the method comprising:
receiving a connection request message from a radio access network (RAN) node, the connection request message configured to request a connection with a user equipment (UE) and comprising a service profile corresponding to the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE;
receiving a connection request message from a radio access network (RAN) node, the connection request message configured to establish communication with a user equipment (UE) and comprising a service profile corresponding to the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE;  
determining an identifier for the UE, the identifier being a function of the service profile corresponding to the UE; and
determining an identifier for the UE, the identifier being a function of the service profile corresponding to the UE; and
transmitting a connection accept message to the RAN node, the connection accept message comprising the identifier for the UE.
transmitting a connection accept message to the RAN node, the connection accept message comprising the identifier for the UE.



Rationales:
	From the above claim comparison, one can see that claim 15 of the instant application claims variously and essentially the same limitations as those in claim 15 of the ‘118 patent.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same, or different variation.  It is deemed obvious to those skilled in the art of claim drafting to draft claims using different wordings in a subsequent application from reading claims in a prior application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claims 16-19, the claims are deemed obvious over the dependent claims 16-19, respectively of the ‘118 patent for the same rationales applied to base claim as discussed above.
	Group claims 20-25 are apparatus claims having limitation variously and essentially mirrored functional limitations of method claims 1-6, respectively.  They are deemed obvious over group claims 20-25 of the ‘118 patent for the same rationales applied to group claims 1-6 as discussed above.
	Group claims 26-33 are apparatus claims having limitation variously and essentially mirrored functional limitations of method claims 7-14, respectively.  They are deemed obvious over group claims 26-33 of the ‘118 patent for the same rationales applied to group claims 7-14 as discussed above.
	Group claims 34-38 are apparatus claims having limitation variously and essentially mirrored functional limitations of method claims 15-19, respectively.  They .

Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-23, and 27-31 of U.S. Patent No. 9,832,719. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘719 Patent Claim 1 Claims
A method of wireless communication operable at a user equipment (UE), the method comprising:
A method of wireless communication operable at a user equipment (UE), the method comprising:
transmitting a connection request message to a radio access network (RAN) node, the connection request message configured to request a connection with a serving node, the connection request message comprising information configured to indicate a service profile of the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE; and
transmitting a connection request message configured to request a connection with a radio access network (RAN) node, the connection request message comprising information configured to indicate a service profile of the UE, the service profile being configured to indicate one or more services required to be supported by a serving node; and

receiving a connection accept message comprising information configured to indicate a selected serving node, selected at least in part based on the service profile of the UE.


Rationales:
	From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘719 patent.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same, or different variation.  It is deemed obvious to those skilled in the art of claim drafting to draft claims using different wordings in a subsequent application from reading claims in a prior application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claims 2-6, the claims are deemed obvious over the dependent claims 2-12 of the ‘719 patent for the same rationales applied to base claim as discussed above.

Instant Application Claim 7 Claims
‘719 Patent Claim 14 Claims
A method of wireless communication operable at a radio access network (RAN) node, the method comprising:
A method of wireless communication operable at a radio access network (RAN) node, the method comprising:
the connection request message configured to request a connection with a serving node, the connection request message comprising information configured to indicate a service profile of the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE;
receiving a connection request message from a user equipment (UE), the connection request message comprising information configured to indicate a service profile of the UE;
selecting a selected serving node for the UE at least in part based on the service profile of the UE; and forwarding the connection request message to the selected serving node.
selecting a serving node for the UE at least in part based on the service profile of the UE, the service profile being configured to indicate one or more services operational at the UE; and forwarding the connection request message to the selected serving node.


  Rationales:
	From the above claim comparison, one can see that claim 7 of the instant application claims variously and essentially the same limitations as those in claim 14 of the ‘719 patent.  There is a mere difference between the claims depicted in the bolded 
	As per dependent claims 8-14, the claims are deemed obvious over the dependent claims 13-23 of the ‘719 patent for the same rationales applied to base claim as discussed above.
Instant Application Claim 15 Claims
‘719 Patent Claim 27 Claims
A method of wireless communication operable at a serving node, the method comprising:
A method of wireless communication operable at a serving node, the method comprising:
receiving a connection request message from a radio access network (RAN) node, the connection request message configured to request a connection with a user equipment (UE) and comprising a service profile corresponding to the UE, the service profile being configured to indicate network behavior in relation to one or more services operational at the UE;
receiving a connection request message from a radio access network (RAN) node, the connection request message configured to establish communication with a user equipment (UE) and comprising a service profile corresponding to the UE;

determining an identifier for the UE, the identifier being a function of the service profile corresponding to the UE, the service profile being configured to indicate one or more services required to be supported by the serving node;  and
transmitting a connection accept message to the RAN node, the connection accept message comprising the identifier for the UE.
transmitting a connection accept message to the RAN node, the connection accept message comprising the identifier for the UE.


Rationales:
	From the above claim comparison, one can see that claim 15 of the instant application claims variously and essentially the same limitations as those in claim 27 of the ‘719 patent.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same, or different variation.  It is deemed obvious to those skilled in the art of claim drafting to draft claims using different wordings in a subsequent application from reading claims in a prior application issued into a patent.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.

	Group claims 20-25 are apparatus claims having limitation variously and essentially mirrored functional limitations of method claims 1-6, respectively.  They are deemed obvious over group claims 1-12 of the ‘719 patent for the same rationales applied to group claims 1-6 as discussed above.
	Group claims 26-33 are apparatus claims having limitation variously and essentially mirrored functional limitations of method claims 7-14, respectively.  They are deemed obvious over group claims 14-23 of the ‘719 patent for the same rationales applied to group claims 7-14 as discussed above.
	Group claims 34-38 are apparatus claims having limitation variously and essentially mirrored functional limitations of method claims 15-19, respectively.  They are deemed obvious over group claims 27-31 of the ‘719 patent for the same rationales applied to group claims 15-19 as discussed above.

Allowable Subject Matter
It is noted that claims 1-38 of the instant application claim variously and essentially the same limitations of those in claims 1-38 of the ‘118 patent; and claims 1-12, 14-23, and 27-31 of the ‘719 patent.  Should a response to this Office Action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance.  
The following references are considered close prior art:

	However, taken alone or in combination, they appear not to suggest or render obvious all limitations as currently presented in the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie et al. (US 9,271,222).
Duan et al. (US 2015/0189564).
Salot et al. (US 9,055,520).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is 





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 9, 2021